

Exhibit 10.1
EXECUTIVE SUPPLEMENTAL SAVINGS AGREEMENT




THIS AGREEMENT, made and entered into this 31st day of December, 2013 by and
between First Financial Bancorp, an Ohio Corporation (hereinafter called the
"BHC"), and Claude E. Davis (hereinafter called the "Executive"), restates the
Executive Supplemental Savings Agreement previously entered into on August 25,
2008.


WITNESSETH:


WHEREAS, the Executive has been and continues to be a valued employee of the BHC
and its subsidiaries, and is now serving the BHC and its subsidiaries as
President and CEO of First Financial Bancorp and Chairman and CEO of First
Financial Bank;


WHEREAS, the Executive's services to the BHC and its subsidiaries in the past
have been of merit and have constituted a valuable contribution to the
operations of the BHC and its subsidiaries;


WHEREAS, certain tax rules limit the matching contributions that the Executive
had allocated to his account under the First Financial Bancorp 401(k) Savings
Plan and Trust as amended from time to time (the "Savings Plan") and the BHC
desires to supplement this limited savings benefit, but only with respect to
calendar years prior to 2014;


WHEREAS, it is the desire of the BHC and the Executive to enter into this
restated Agreement under which the BHC will agree to make certain payments to
the Executive or his beneficiary as provided herein;


WHEREAS, it is the intent of the parties hereto that this Agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
benefits for the Executive, as a member of a select group of management or
highly compensated employees of the BHC and its subsidiaries for the purposes of
the Employee Retirement Income Security Act of 1974 (ERISA); and


WHEREAS, it is the intent of the BHC that this Agreement, together with any
similar Executive Supplemental Savings Agreements entered into by the BHC with
other executives of BHC comprise the First Financial Bancorp Executive
Supplemental Savings Plan (the “Plan”) and such Plan is intended to be
interpreted in such a manner as to comply with the requirements of Section 409A
of the Code, and the regulations thereunder:


NOW, THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained it is agreed as follows:


1.    IN GENERAL.


The supplemental savings benefits provided by this Agreement are granted by the
BHC as a benefit to the Executive and are not part of any salary reduction plan
or an arrangement deferring a bonus or a salary increase. The Executive has no
option to take any current payment or bonus in lieu of these supplemental
savings benefits.


2.    SUPPLEMENTAL SAVINGS ACCOUNT.


The BHC shall, with respect to any calendar year prior to 2014, credit to an
account established and maintained on BHC’s books for the benefit of the
Executive (the “Supplemental Savings Account”) an amount equal to any matching
contributions that otherwise would be credited to Executive’s account under the
Savings Plan but are limited due to application of sections 401(a)(17), 402(g)
and 415 of the Internal Revenue



--------------------------------------------------------------------------------



Code of 1986, as amended (the “Code”)(collectively, the “Code Limits”). The
amount of any such credit to the Executive’s Supplemental Savings Account for
any year shall be an amount equal to 4% (the maximum match available in the
qualified Savings Plan) of the difference between: (i) the Executive’s total pay
for such year and (ii) the IRS pay limit for the same year regardless of the
Executive’s actual deferrals to the Savings Plan. The amounts credited to the
Supplemental Savings Account shall be determined by an actuary selected by the
BHC in its sole discretion. Such amounts shall be credited to the Executive’s
Supplemental Savings Account on the same periodic basis as matching
contributions are credited to participants’ accounts under the Savings Plan. No
additional amounts shall be credited to the Executive’s Supplemental Savings
Account after 2013.


3.    CREDITING OF EARNINGS.
Executive’s Supplemental Savings Account shall be credited with earnings (or
losses) as if the account was invested among the investment funds made available
to participants under the Savings Plan as selected by the Administrator of the
Plan (as defined in Section 21 below), provided however, the Executive may make
recommendations to the Administrator regarding such investment selections. The
Supplemental Savings Account shall be credited with earnings (or losses) based
on the actual performance of such funds regardless of whether the Supplemental
Savings Account is actually invested in those funds.
4.    DISTRIBUTION OF SUPPLEMENTAL SAVINGS ACCOUNT.
Subject to Section (5) and (11) below and except for the Executive’s termination
of employment for Cause (as defined below), the Executive’s Supplemental Savings
Account shall be fully vested and nonforfeitable at all times and shall be paid
in a single lump-sum payment as soon as administratively feasible following the
Executive’s termination of employment. If the Executive’s employment is
terminated for Cause, the Executive shall forfeit his Supplemental Savings
Account and not be entitled to any payment under this Agreement.


For purposes of this Agreement, “Cause” shall mean any one or more of the
following:


(a)    any act constituting (i) a felony under the federal laws of the United
States, the laws of any state, or any other applicable law, (ii) fraud,
embezzlement, misappropriation of assets, willful misfeasance, or dishonesty, or
(iii) other actions or criminal conduct which in any way materially and
adversely affects the reputation, goodwill, or business position of BHC;


(b)    the failure of the Executive to perform and observe all material
obligations and conditions to be performed and observed by the Executive under
his employment agreement, or to perform the duties in accordance, in all
material respects, with the policies, procedures, and directions established
from time to time by the Board of Directors of BHC (the “Board”) or a duly
authorized Board committee (any such failure, a “Performance Failure”), and to
correct such Performance Failure promptly following notice from the Board to do
so; or
(c)    having corrected (or the BHC’s having waived the correction of ) a
Performance Failure, the occurrence of any subsequent Performance Failure
(whether of the same or different type of nature).


5.    SIX-MONTH DELAY OF PAYMENT.
Any Supplemental Savings Account otherwise payable under Section (4) above shall
not be paid prior to the earlier of: (i) the expiration of the six-month period
commencing on the Executive’s date of termination or (ii) the Executive’s death.


6.    DEATH BENEFIT IF DEATH OCCURS PRIOR TO BENEFIT PAYMENT.


If the Executive dies before receiving payment of his Supplemental Savings
Account, the Executive’s designated beneficiary will receive the balance of
Executive’s Supplemental Savings Account determined as of his date of death.
Such benefit shall be paid to the Executive’s beneficiary in a single lump-sum
payment

- 2 -

--------------------------------------------------------------------------------



as soon as administratively feasible following the Executive’s death. Any
designation of beneficiary shall be made by the Executive on an election form
filed with the BHC and may be changed by the Executive at any time by filing
another election form. If no beneficiary is designated or no designated
beneficiary survives the Executive, payment shall be made to the Executive’s
estate.


7.    BENEFIT ACCOUNTING.


The BHC shall account for the benefits under this Agreement using the regulatory
accounting principles of the BHC's primary federal regulator as agreed to by the
BHC’s independent certified public accounting firm.


8.    PARTICIPATION IN OTHER PLANS.
The benefits provided hereunder shall be in addition to Executive's annual
salary as determined by the Board, and shall not affect the right of the
Executive to participate in any current or future bank retirement plan, group
insurance, bonus, or in any supplemental compensation arrangement which
constitutes a part of the regular compensation structure of the BHC or its
subsidiaries. Any benefits payable under this Agreement shall not be deemed
salary or other compensation to the Executive for the purpose of computing
benefits to which he or she may be entitled under any pension plan or other
employee benefit plan of the BHC or its subsidiaries.


9.    NO ASSIGNMENT OR ALIENATION.


The Executive, the Executive's spouse, and any other designee, assignee, or
successor of the Executive, shall not have any right to commute, sell, assign,
transfer, anticipate, alienate, or otherwise convey the right to receive any
payments hereunder, which payments and the right thereto are expressly declared
to be non-assignable and non-transferable. In the event of any attempted
assignment, transfer, or other action listed in the prior sentence, the BHC
shall have no further liability to any person under this Agreement.


10.    NO FUNDING OBLIGATION.


The BHC shall have no obligation to set aside, earmark, or entrust any fund or
money with which to pay its obligations under this Agreement. The BHC reserves
the absolute right at its sole discretion to either segregate assets to meet the
obligations undertaken by this Agreement or to refrain from segregating such
assets.


11.    GENERAL ASSETS OF THE BHC.


The rights of the Executive under this Agreement and of any beneficiary of the
Executive shall be solely those of an unsecured creditor of the BHC. If the BHC
shall acquire an insurance policy or any other asset in connection with the
liabilities assumed by it hereunder, it is expressly understood and agreed that
neither the Executive nor any beneficiary of the Executive shall have any right
with respect to, or claim against, such policy or other asset. Such policy or
asset shall not be deemed to be held under any trust for the benefit of the
Executive or his or her beneficiaries or to be held in any way as collateral
security for the fulfilling of the obligations of the BHC under this Agreement.
It shall be, and remain, a general, unpledged, unrestricted asset of the BHC,
and the Executive and his or her beneficiaries shall not have a greater claim to
the insurance policy or other assets or any interest in either of them, than any
other general creditor of the BHC. Nothing in this Agreement shall be deemed to
create any fiduciary relationship.


12.    BINDING EFFECT.
This Agreement shall be binding upon and inure to the benefit of the BHC, its
affiliates, successors, and assigns, and the Executive, and his or her heirs,
executors, administrators, and legal representatives. The BHC will not merge or
consolidate with any other company or organization, or permit its business
activities

- 3 -

--------------------------------------------------------------------------------



to be taken over by any other organization, unless the entity expressly
acknowledges its obligations under this Agreement and agrees to abide by its
terms.


13.    AMENDMENT.


The Board or its delegate shall have the right to amend or modify the Agreement
at any time in any manner whatsoever, in whole or in part; provided, however,
that no amendment will directly or indirectly operate to reduce the benefit that
has been earned by the Executive (or, in the case of a deceased Executive, his
or her beneficiary) at the time the amendment is adopted, unless the Executive
or beneficiary, as applicable, consents in writing to such amendment. Any
amendment which affects the time or form of payment of any benefit under this
Agreement may not be effective less than 12 months before the payment of such
benefit and will result in the deferral of the commencement date of such benefit
payment by at least five years.


14.    TERMINATION.


Continuance of the Agreement is completely voluntary and is not assumed as a
contractual obligation of the BHC. The BHC, by written resolution of the Board,
will have the right to terminate the Agreement at any time; provided, however,
that the termination will not directly or indirectly operate to reduce the
benefit that has been earned by the Executive (or, in the case of a deceased
Executive, his or her beneficiary) at the time the termination is approved.


15.    NOT A CONTRACT OF EMPLOYMENT.
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the BHC and its subsidiaries to discharge the Executive or change the terms and
conditions of his or her employment, or restrict the right of the Executive to
terminate his or her employment.


16.    TAXATION.


The BHC does not represent or guarantee that any particular federal or state
income or other tax consequence will result from participation in this
Agreement. The Executive agrees that he or she will consult professional tax
advisors if he or she desires information about the tax consequences of his or
her participation. If the BHC is required to withhold amounts under applicable
federal, state, or local tax laws, rules, or regulations with respect to the
benefits under this Agreement, the BHC shall be entitled to deduct and withhold
such amounts from any cash payment made pursuant to this Agreement, and if such
amounts are not adequate for the required withholding amount, from any other
compensation due from the BHC or its affiliates to the Executive or the
Executive's beneficiary.


17.    PAYMENTS TO REPRESENTATIVES.
If the Executive or the Executive's beneficiary entitled to receive any benefit
hereunder is determined by the Administrator or is adjudged to be legally
incapable of giving valid receipt for such benefit, the benefit will be paid to
a duly appointed and acting conservator or guardian or other legal
representative of the Executive or beneficiary, if any, and if no such
conservator, guardian, or legal representative is appointed and acting, to such
person or persons as the Administrator may designate. Such payments will, to the
extent made, be deemed a complete discharge for such payments under this
Agreement.


18.    HEADINGS.


Headings and subheadings of this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.





- 4 -

--------------------------------------------------------------------------------



19.    APPLICABLE LAW.


The validity and interpretation of this Agreement shall be governed by the laws
of the State of Ohio.


20.    EFFECTIVE DATE AND TERM.
The effective date of this agreement shall be effective as of the date first set
forth herein. This Agreement shall remain in effect until all benefits due
hereunder have been paid, or until terminated by mutual consent of the parties.


21.    ADMINISTRATION AND CLAIMS PROCEDURE.


The Administrator of this plan shall be a committee consisting of members of the
Board, as determined by the Board. Except to the extent the time or form of
payment of any benefit under this Agreement is affected, the Administrator shall
have full discretion and authority to interpret and construe each and all
provisions of the Agreement, determine the eligibility of any person for
benefits hereunder, make factual determinations, correct defects, supply
omissions, and reconcile inconsistencies hereunder, and the interpretation of
the Administrator shall be binding on all interested parties. The committee may
delegate to others some or all of its authority and responsibility as
Administrator, and may employ and rely on such legal counsel, actuaries,
accountants, and agents as it may deem advisable to assist in the administration
of the Agreement.


The Administrator will advise each Executive and beneficiary of any benefit to
which he or she is
entitled under the Agreement. If any person believes that the Administrator has
failed to advise him or her of any benefit to which he or she is entitled or to
pay him or her any benefit then due under the Agreement, he or she may file a
written claim with the Administrator. The Administrator shall review the written
claim and if the claim is denied, in whole or in part, shall provide in writing
within sixty days of receipt of such claim the specific reasons for such denial,
reference to the provisions of this Agreement upon which the denial is based and
notice of any additional material or information necessary to perfect the claim.
Such written notice shall indicate the steps to be taken by claimants if an
appeal of the claim denial is desired. A claim shall be deemed denied if the
Administrator fails to take any action within the aforesaid sixty-day period.


If claimants desire to appeal, they must file such appeal with the Administrator
in writing within sixty days of the claim denial. In connection with an appeal,
claimants may review this Agreement or any documents relating thereto and submit
any written issues and comments they may feel appropriate. In its sole
discretion, the Administrator shall then review the appeal and provide a written
decision within sixty days of receipt of such appeal. This decision shall state
the specific reasons for the decision and shall include reference to specific
provisions of this Agreement upon which the decision is based.


22.    INDEMNIFICATION.


To the maximum extent permitted by law, the Administrator, and each person
serving as a member of the committee which is the Administrator, will not be
held liable by reason of any contract or other instrument executed by the
Administrator or on the Administrator's behalf, nor for any determination
hereunder made or action taken or not taken in good faith. The Administrator,
each member of the committee, and each other person to whom any duty or power
with respect to the Agreement may be delegated will be indemnified and held
harmless by the BHC against any claims, damages, and other liabilities,
including without limitation all expenses (including attorneys' fees and costs),
judgments, fines, and amounts paid in settlement and actually and reasonably
incurred by him or her in connection with any action, suit, or proceeding
arising out of the Administrator’s responsibilities with respect to the
Agreement, provided, however, that this indemnification will not apply if the
individual concerned did not act in good faith and in the manner he or she
reasonably believed to be in (or not opposed to) the best interest of the BHC,
or, with respect to any criminal action or proceeding, had reasonable cause to
believe his or her conduct was unlawful. This indemnification provision is in
addition to any other indemnification provisions which may apply and shall not
reduce any rights under such other provisions.

- 5 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the BHC has caused this Agreement to be signed in its
corporate name by its duly authorized officer, and Executive has hereunto set
his or her hand, all effective as of the day and year first above written.


 
FIRST FINANCIAL BANCORP
 
 
 
 
 
/s/ Alisa A. Poe
 
 
By: Alisa A. Poe
 
 
Title: EVP, Chief Talent Officer
 
 
 
 
/s/ Terri J. Ziepfel
 
 
Witness
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
/s/ Claude E. Davis
 
 
Claude E. Davis, President and CEO
 
 
 
 
/s/ Terri J. Ziepfel
 
 
Witness
 
 






- 6 -